DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Election/Restrictions
Applicant's election with traverse of group I, claims 21-27, in the reply filed on 02/02/2022 is acknowledged.  The traversal is on the grounds that the inventions do not have separate classification, and that the Examiner has not demonstrated serious search burden.  This is not found persuasive because the Applicant’s own statements explicitly contradict the actually recited inventions. Applicant has stated that the elected method is not drawn to a method of making a circuit board, which is inexplicable, given the language of the most comprehensive claim of that elected group. Claim 27 explicitly discloses that the method is being performed on a product which “comprises a product chassis comprising a printed circuit board, and the components are placed on the printed circuit board”. The Applicant’s assessment of group II is also inaccurate, because they state that the method of group II is directed to “computer related integrated manufacturing”, which is false, as there is literally not a single mention of any “computer” or related term anywhere in the claims, much less in group II. Additionally, the fact that the other groups were properly classified in the restriction requirement. Moreover, there are thousands of different inventions in G05B 19/00, and even though they share a classification listing, they are clearly distinct from one another, just as the inventions of the instant claims are distinct from one another, as has been clearly demonstrated in the Restriction requirement. Accordingly, the Applicant’s arguments with regards to the classification of the different inventions is not compelling.
Perhaps more importantly, in the restriction requirement, the Examiner properly demonstrated the required differences between claimed inventions, and the Applicant has provided no arguments or evidence to refute that proof of distinct inventions, which is maintained. 
The Applicant’s second argument, that the Examiner has not demonstrated search burden is conclusory and without basis in any fact. The Examiner demonstrated distinctness between inventions, as well as different scope of the inventions, different classification of the inventions, and the Examiner gave explanation as to different search queries that would be required if the inventions were examined together. The entire burden for requirement of restriction was clearly met by the Examiner, and all arguments on the issues have been answered.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to two nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/02/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “tools to assemble one or more components into a product” (claim 21, line 3); “product assembly 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: Each of the above limitations uses a generic placeholder, which does not provide any more definition than the term “means for”. The phrase “tools to assemble one or more components into a product” bears the same weight and meaning as “assembly means for assembling one or more components”. The limitation “product assembly instructions to…” would have the same effect if recited as “product assembly instruction means for…”. The same is true for “instructions to:” in the subsequent recitation (of an apparently different set of instructions?). Finally, the limitation “robot is designed to” can be equally represented by “robot means for”.
 only defined by functional language.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, there is nothing in the claims which provides structure (or code, algorithm, programming) for the purported “tools”, “robot”, “product assembly instructions” or the other “instructions” as claimed. Do the tools have any structure at all? Are they manually operated, or do they attach to a robot? If they attach to a robot, how and with what structures? What features do they have that enables them to actually do any work? If the instructions are necessary and pertinent, then why are they not held in a computer, recorded on a storage medium, or described in any way other than their intended functions? Are they written instructions or coded or verbal? Do the instructions come as part of a computer program? Is the robot a generic, off-the-shelf robot? If so, what are its structural features? One must ask because there are many thousands of different types of “robots” in the art, and the claims do not provide a single structural descriptor of the robot that enables it to do anything, much less to be “automatically reconfigured”. Does the robot have a computer operating system and CPU? Does it have actuators? If it has those structures, how do they cause the purported ability to be “reconfigured”? Is there programming/code to enable that capability, or is a user simply taking a robot apart and rebuilding it? The robot simply including an arm does not enable any of the claimed robot functionality. The claims shed no light whatsoever onto the answers to the above questions or onto the desired structures of these supposed limitations.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Applicant has presented a number of limitations drawn to “product assembly instructions”, a “product recipe”, and other “instructions” (claim 21), without providing a single written description (or pictorial representation) of the actual “instructions” or “recipe” at all. In fact, the term “recipe” only appears one time in the specification, and has no definition, structure, code or algorithm whatsoever (par. 0027), it is not even used in a related way to the claimed “recipe”. Even more telling, the word “instruction” never appears anywhere in the specification. It and its purported functionality are entirely unsupported by the disclosure.

Claims 22-27 are rejected by virtue of their dependence upon the unsupported subject matter of claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations “tools to assemble one or more components into a product” (claim 21, line 3); “product assembly instructions to instruct the robot to utilize one or more of the plurality of tools to assemble one or more of the plurality of components into the product” (claim 21, lines 7-9); as well as a “instructions to: direct the robot to pick up a specific tool… direct the robot to pick up a specific component… and direct the robot to secure the specific component to the product, utilizing the specific tool; such that the one or more components are assembled onto the product in series based on the product recipe” (claim 21, lines 10-19); and the “robot is designed to be automatically reconfigured to assemble a different product” (claim 21, lines 20-21), each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, there is nothing in the specification or drawings which enables these elements to actually perform the claimed method. In fact, the “recipe” is not disclosed at all as recited in the claims, and the “instructions” do not even exist in the specification or drawings. Additionally, the disclosure provide no information whatsoever regarding any element being “Designed to be automatically reconfigured”, in fact, the word reconfigure never even appears in the specification. Clearly one cannot know how a robot is 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 22-27 are rejected by virtue of their dependency upon the indefinite and unsupported subject matter of claim 21.
Claim 21 is further rejected as indefinite because the claim recites several limitations which are impossible to confidently interpret.
Claim 21 discloses that it is “A method for automated product assembly utilizing a robot including a robot arm, the robot arm using one or more of a plurality of different types of tools to assemble one or more components into a product, the method comprising: … wherein the product assembly recipe includes instructions to: direct the robot to pick up a specific tool of the plurality of tools from a tool box; direct the robot to pick up a specific component from one or more components on a tray, the specific component having an attachment mechanism that corresponds with the specific tool; and direct the robot to secure the specific component to the product, utilizing the specific tool; such that the one or more components are assembled onto the product in series based on the product recipe” (lines 1-19; emphasis added). At least the preamble and final cited line are indefinite, because the claim purports to be a method of manufacture, and the final line implies that manufacturing has occurred, but in fact nothing has happened except for some instruction, intended for functions. That is, the “instructions to:” are not actually positively reciting that the instructions are executed and the robot performs the 
Claim 21 further discloses: “entering specifications of a product comprising a plurality of components; generating product assembly instructions comprising a product recipe based on the specifications and the components, the product assembly instructions to instruct the robot”. This language is indefinite, because it is apparently either an entirely mental process or is missing necessary components. Simply put, what does one enter “specifications” into? The claim (and disclosure) do not provide any of the necessary structures or components to enable such an action. Are the “specifications” entered into a log-book? Or human memory? Or computer memory? Or another form of entry? No matter the answer, the disclosure does not provide explanation or support. Moreover, are the specifications entered into a program or software? Are they stored in computer memory? If so, how, and why is there no code or algorithm provided? The claims and disclosure provide no answers to these questions, and thus the scope and metes and bounds of the claim are impossible to determine. The same is true for “generating product assembly instructions”, which is indefinite for the same reasons as “entering specifications”. Finally, with regards to these purported limitations, how do the instructions “instruct the robot” to do anything when the instructions are not written anywhere as code, algorithm or software, have no structure (memory) for being stored, and have no structure for being transmitted to the robot? As best understood, these steps can be mental processes or can be done on a computer; though it is noted that the instant disclosure provides no support for any computer having such capabilities.
Claim 21 still further discloses: “the robot is designed to be automatically reconfigured to assemble a different product”. This indefinite language may or may not further define the claimed method, and the purpose of this language is impossible to ascertain. Is the intent to recite a step of “automatically reconfiguring”? If so, how is such a feat possible, with no structures recited, and no programming code or algorithm for enabling such a capability? Even if the purported limitation were to be positively recited, how would it further define the method of manufacture, which has no apparent relationship to any capability of being reconfigured. Finally, how is one expected to understand the intent of this limitation when it is never discussed in the written description? The claim has been examined as best understood.
Claim 22 is also further held to be indefinite. The claim discloses: “recording the method to enable full traceability, utilizing one or more sensors.” There are numerous indefiniteness issues with this claim. First, there is no structure or element provided that would be capable or “recording” anything. Even the “one or more sensors” which may be capable of receiving information or data, are sensors, and not “memory” or “data storage”. Those elements are not recited in the claim and are not disclosed in the written description as having any connection to any sensors. Further, what does it even mean to record “the method”? A reasonably broad interpretation of “recoding the method” would be simply writing down the steps of a method. Additionally, what is “full traceability”, and how would it differ from partial “traceability”? this is not an industry standard term, and read in light of the specification, apparently simply means sensing and (somehow) recording any data about the performance of the method.
Claim 25 is still further rejected as indefinite. The claim discloses: “positioning the robot with respect to fixed fiducials.” There is nothing in claim 25 or antecedent claim 21 which provides any information or structure to enable a step of positioning the robot. There are no 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick et al. (US 4,611,377).
Regarding claim 21, as best understood, McCormick discloses a method for automated product assembly utilizing a robot (14, 16, 18, 20, 22, 24) including a robot arm (14), the robot arm using one or more (at least 250) of a plurality of different types of tools (28, 36, 38, 40, 250) to assemble one or more components into a product (one of two bins) (Title; Abstract; fig. 1; col. 2, lines 27-68), the method comprising: entering specifications (step 500) of a product comprising a plurality of components (fig. 10; col. 7, lines 62-68); generating product assembly instructions (506, 508, 510) comprising a product recipe based on the specifications and the components, the product assembly instructions to instruct the robot to utilize one or more of the plurality of tools to assemble one or more of the plurality of components into the product (fig. 10; col. 8, lines 2-15), wherein the product assembly recipe includes instructions to: direct the robot to pick up a specific tool of the plurality of tools from a tool box (34) (figs. 1, 6-7 and 10; 
Regarding claim 22, as best understood, McCormick discloses the method of claim 21, further comprising: recording (in memory, RAM) the method to enable full traceability, utilizing one or more sensors (strain gage, piezoelectric sensors, linear encoder, etc.)(col. 3, lines 9-36; col. 6, lines 26-60).
Regarding claim 23, as best understood, McCormick discloses the method of claim 22, further comprising: transferring the recording for quality validation and traceability to a manufacturing execution system (MES) (pre-processor, 18, including RAM and ROM) (figs. 1-2; col. 2, lines 27-45; col. 3, lines 1-36).  
Note: with regards to the claimed “manufacturing execution system (MES)”, this is not an industry term, and has been provided with no definition whatsoever in the instant disclosure, as such, any system capable of manufacturing is reasonably held to be an MES.
Regarding claim 24, as best understood, McCormick discloses the method of claim 21, wherein the robot is adaptable to utilize standard components by utilizing adjustable gripping tools (figs. 6-7; col. 6, lines 53-62).
Regarding claim 25, as best understood, McCormick discloses the method of claim 21, further comprising: positioning the robot with respect to fixed fiducials (col. 8, lines 2-20).
Claims 21 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al. (US 9,789,572 B1).
Regarding claim 21, as best understood, Cheung discloses a method for automated product assembly utilizing a robot (2) including a robot arm (6 including 46), the robot arm using one or more of a plurality of different types of tools (screw driver, pick and place tool) to assemble one or more components into a product (figs. 1-2; col. 3, lines 1-16; cols. 3-4, lines 59-67 and 1-14; col. 4, lines 26-36; col. 6, lines 5-21), the method comprising: entering specifications (using controller, 70, and human machine interfaces (HMIs) 18, 20, 22) of a product comprising a plurality of components (fig. 5; col. 3, lines 40-43; cols. 4-5, lines 52-67 and 1-8); generating product assembly instructions comprising a product recipe based on the specifications and the components, the product assembly instructions to instruct the robot to utilize one or more of the plurality of tools to assemble one or more of the plurality of components into the product (cols. 8-9, lines 41-67 and 1-11), wherein the product assembly recipe includes instructions to: direct the robot to pick up a specific tool (gripper tool or vacuum nozzle tool or screw driver tool) of the plurality of tools from a tool box; direct the robot to pick up a specific component from one or more components on a tray, the specific component having an attachment mechanism that corresponds with the specific tool; and direct the robot to secure the specific component to the product, utilizing the specific tool; such that the one or more components are assembled onto the product in series based on the product recipe(col. 9, lines 12-24; cols. 9-10, lines 56-67 and 1-19); wherein the robot is designed to be automatically reconfigured to assemble a different product (col. 2, lines 47-66; col. 11, lines 23-24). 
Regarding claim 26, as best understood, Cheung discloses the method of claim 21, wherein the one or more components are on a kitting tray (trays, each tray having a bottom mouse subassembly) (col. 5, lines 1-8; col. 9, lines 11-20).
Regarding claim 27, as best understood, Cheung discloses the method of claim 21, wherein the product comprises a product chassis comprising a printed circuit board, and the components are placed on the printed circuit board (cols. 4-5, lines 59-67 and 1-8).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. Specifically, and according to the Applicant’s own statement: “the rejected claims have been canceled” by the Applicant, and entirely new claims have been presented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY T CARLEY/Examiner, Art Unit 3729